Special Term treated defendants’ said motion as one for reargument which should be limited to the papers considered on the original motion. On argument of this appeal plaintiff renewed his previous motion in this court to dismiss the appeal on the ground that an order denying a motion for reargument is not appealable, such previous motion having been *502denied by this court with leave to renew. This appeal must be dismissed as academic, in view of the determination made herewith by this court in the companion appeal (19 A D 2d 501), reversing the said order of May 12', 1961, and denying plaintiff’s motion for summary judgment. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.